EXHIBIT 10.57

 

TAX ALLOCATION AND INDEMNIFICATION AGREEMENT

 

THIS TAX ALLOCATION AND INDEMNIFICATION AGREEMENT (this “Agreement”) is dated as
of September 1, 2004, by and between PC Mall, Inc., a Delaware corporation (“PC
Mall”), and eCOST.com, Inc., a Delaware corporation (“eCOST”) (each,
individually a “Party,” and collectively, the “Parties”).

 

WHEREAS, PC Mall is the common parent corporation of various directly and
indirectly wholly-owned subsidiaries (the “PC Mall Consolidated Group”)
including eCOST;

 

WHEREAS, members of the PC Mall Consolidated Group have heretofore joined in
filing consolidated federal and combined income tax returns;

 

WHEREAS, the Board of Directors of PC Mall has determined that it is
appropriate, desirable and in the best interests of PC Mall and its businesses
as well as of the holders of PC Mall common stock, for PC Mall: (i) to
contribute or otherwise transfer to eCOST, and to cause certain of its
Affiliates to contribute or otherwise transfer to eCOST, certain Assets and
Liabilities associated with the eCOST Business as defined in the Master
Separation and Distribution Agreement dated as of the date hereof, by and
between PC Mall and eCOST (the “Distribution Agreement”); (ii) to cause eCOST to
make an initial public offering of its Common Stock, par value $.001 per share
(the “Offering”); and (iii) following the consummation of the Offering, to
distribute pro rata to the holders of the PC Mall Common Stock all of its
outstanding shares of common stock of eCOST (the “eCOST Common Shares”) as set
forth in the Distribution Agreement, subject to the satisfaction or waiver of
the conditions set forth therein;

 

WHEREAS, as a result of the Distribution (as defined in the Distribution
Agreement), eCOST will cease to be a member of the PC Mall Consolidated Group;
and

 

WHEREAS, PC Mall and eCOST desire to allocate the Tax (as defined herein)
burdens and benefits of transactions which occurred on or prior to the
Distribution Date (as defined herein) and to provide for certain other Tax
matters, including the assignment of responsibility for the preparation and
filing of Tax Returns (as defined herein), the payment of Taxes, and the
prosecution and defense of any Tax controversies.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.1. GENERAL.

 

Capitalized terms used in this Agreement and not defined herein shall have the
meanings that such terms have in the Distribution Agreement. As used in this
Agreement, the following terms shall have the following meanings:

 

“Accountant” shall have the meaning set forth in Section 8.2(e) of this
Agreement.

 



--------------------------------------------------------------------------------

“Active Trade or Business” shall mean the active conduct (as defined in Section
355(b)(2) of the Code and the Treasury Regulations thereunder) by eCOST of the
eCOST Business.

 

“Actually Realized” shall mean, for purposes of determining the timing of the
realization of a Refund by a Person in respect of any payment, transaction,
occurrence or event, the time at which the amount of Income Taxes paid by such
Person is reduced below the amount of Income Taxes that such Person would have
been required to pay but for such payment, transaction, occurrence or event.

 

“Affiliate” shall mean an entity with respect to which a Party possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such entity, whether through ownership of voting
securities or other interests, by contract or otherwise.

 

“After Tax Amount” shall mean any additional amount necessary to reflect the
hypothetical Tax consequences of the receipt or accrual of any payment required
to be made under this Agreement (including the receipt or payment of an
additional amount or amounts hereunder and the effect of the deductions
available for interest paid or accrued and for Taxes such as state and local
income Taxes), determined by using the highest marginal corporate Tax rate (or
rates, in the case of an item that affects more than one Tax) for the relevant
taxable period (or portion thereof).

 

“Audit” shall mean any audit, assessment of Taxes, other examination by any
Governmental Authority, proceeding, or appeal of such a proceeding relating to
Taxes, whether administrative or judicial, including proceedings relating to
competent authority determinations.

 

“Board Certificate” shall have the meaning set forth in Section 5.2(e) of this
Agreement.

 

“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended, and the
Treasury Regulations promulgated thereunder, including any successor
legislation.

 

“Combined Return” shall mean any state, local or foreign Tax Return with respect
to Income Taxes, filed on a consolidated, combined (including nexus combination,
worldwide combination, domestic combination, line of business combination or any
other form of combination) or unitary basis.

 

“Consolidated Group” shall mean a group of entities that files a Consolidated
Return.

 

“Consolidated Return” shall mean any Tax Return with respect to U.S. federal
Income Taxes filed on a consolidated basis.

 

“Contribution” shall mean the contribution of assets by PC Mall itself directly
to eCOST itself pursuant to Section 2.1 of the Distribution Agreement.

 

2



--------------------------------------------------------------------------------

“Crossover Options(s)” shall have the meaning set forth in Section 7.2(b) of
this Agreement.

 

“Distribution Agreement” shall have the meaning set forth in the recitals
hereto.

 

“Distribution Date” shall mean the close of business on the date on which the
Distribution is effected.

 

“Distribution Taxes” shall mean any Taxes imposed on PC Mall or any Affiliate of
PC Mall (other than eCOST), resulting from or in connection with the failure of
the Distribution to be tax-free to PC Mall under the Code (including, without
limitation, any Tax resulting from the failure of the Distribution to qualify
under Section 355 or Section 368 of the Code or the application of Section
355(d) or Section 355(e) of the Code to the Distribution) or corresponding
provisions of the laws of any other jurisdictions. Each Tax referred to in the
immediately preceding sentence shall be determined using the highest marginal
corporate rate applicable to such Tax for the relevant taxable period (or
portion thereof).

 

“eCOST” shall have the meaning set forth in the recitals hereto.

 

“eCOST Business” shall have the meaning set forth in the Distribution Agreement.

 

“eCOST Capital Stock” shall mean all classes or series of capital stock of
eCOST, including (i) the eCOST Common Shares; (ii) all options, warrants and
other rights to acquire such capital stock; and (iii) all instruments properly
treated as stock in eCOST for U.S. federal Income Tax purposes.

 

“eCOST Common Shares” shall have the meaning set forth in the recitals hereto.

 

“eCOST Indemnitees” shall mean eCOST, its directors, officers, employees, agents
and stockholders.

 

“eCOST Option” shall mean an option to acquire eCOST Capital Stock.

 

“eCOST Optionee” shall mean a person who at the time of the exercise of a
Replacement Option (i) is employed by or otherwise providing services to eCOST,
or (ii) is not employed by or otherwise providing services to a member of either
eCOST or the PC Mall Group but who previously was employed by or otherwise
provided services to eCOST and after the termination of such relationship did
not become employed by or otherwise provide services to a member of the PC Mall
Group.

 

“eCOST Separate Federal Amount” shall have the meaning set forth in Section
2.4(b) of this Agreement.

 

“eCOST Separate Combined Amount” shall have the meaning set forth in Section
2.4(c) of this Agreement.

 

“eCOST Separate Tax Return Amount” shall have the meaning set forth in Section
2.4(a) of this Agreement.

 

3



--------------------------------------------------------------------------------

“Effective Period” shall include all taxable periods of the PC Mall Consolidated
Group that begin or end on or after the date of the Offering, provided that
eCOST is included in the PC Mall Consolidated Group for a portion of such
taxable period.

 

“Fifty-Percent or Greater Interest” shall have the meaning ascribed to such term
for purposes of Sections 355(d) and 355(e) of the Code.

 

“Filing Party” shall have the meaning set forth in Section 8.1(a) of this
Agreement.

 

“Final Determination” shall mean the final resolution of liability for any Tax
for any taxable period, including any related interest or penalties, by or as a
result of: a final and unappealable decision, judgment, decree or other order by
any court of competent jurisdiction; (ii) a closing agreement or accepted offer
in compromise under Section 7121 or 7122 of the Code, or comparable agreement
under the laws of other jurisdictions, which resolves the entire Tax liability
for any taxable period; (iii) any allowance of a refund or credit in respect of
an overpayment of Tax, but only after the expiration of all periods during which
such refund may be recovered by the jurisdiction imposing the Tax; or (iv) any
other final disposition, including by reason of the expiration of the applicable
statute of limitations.

 

“Foreign Taxes” shall mean any Taxes imposed by a foreign Governmental
Authority.

 

“Governmental Authority” shall mean any federal, state, local, foreign or
international court, government, department, commission, board, bureau, agency,
official or other regulatory, administrative or governmental authority.

 

“Income Tax Return” shall mean any Tax Return with respect to Income Taxes.

 

“Income Taxes” shall mean any Taxes determined by or with reference to income or
imposed in lieu of income Taxes, such as Taxes based on net worth or gross
receipts. “Income Taxes” shall include any minimum or alternative minimum Tax.

 

“Indemnifying Party” shall mean either PC Mall or eCOST, as the case may be, in
its capacity as the party from which indemnification may be sought as provided
in this Agreement.

 

“Indemnitee” shall mean a PC Mall Indemnitee or eCOST Indemnitee, as the case
may be.

 

“IRS” shall mean the U.S. Internal Revenue Service or any successor thereto,
including, but not limited to, its agents, representatives, and attorneys.

 

“Non-Filing Party” shall mean PC Mall, if eCOST is the Filing Party, and eCOST,
if PC Mall is the Filing Party.

 

“Offering” shall have the meaning set forth in the recitals hereto.

 

“Officer’s Certificate” shall mean the letters executed by officers of PC Mall
and eCOST provided to Morrison & Foerster LLP, in connection with the Tax
Opinion.

 

4



--------------------------------------------------------------------------------

“Owing Party” shall have the meaning set forth in Article III of this Agreement.

 

“Owed Party” shall have the meaning set forth in Article III of this Agreement.

 

“Party” or “Parties” shall have the meanings as defined in the recitals hereto.

 

“PC Mall” shall have the meaning set forth in the recitals hereto.

 

“PC Mall Combined Return” shall mean any Combined Return that actually includes,
by election or otherwise, PC Mall or one or more of its Affiliates together with
eCOST or one or more of its Affiliates.

 

“PC Mall Consolidated Federal Return” shall mean any consolidated federal Income
Tax Return or amendment thereof of the PC Mall Consolidated Group for any PC
Mall Consolidated Return Period.

 

“PC Mall Consolidated Group” shall mean, (i) with respect to federal Income Tax
as to any taxable period, PC Mall and Affiliates of PC Mall included in a
consolidated federal Income Tax Return with PC Mall as the common parent, and
(ii) with respect to Taxes other than federal Income Tax, as to any taxable
period, PC Mall and Affiliates of PC Mall included in a Combined Return which
includes PC Mall or one or more Affiliates of PC Mall.

 

“PC Mall Consolidated Return Period” shall mean a taxable period that ends prior
to or includes the Distribution Date for which a consolidated, combined or
unitary (as applicable) federal, state, local or foreign Income Tax Return is
filed or required to be filed by the PC Mall Consolidated Group.

 

“PC Mall Consolidated Tax Liability” shall mean, with respect to any PC Mall
Consolidated Return Period, the Income Tax liability of the PC Mall Consolidated
Group with respect to a PC Mall Consolidated Federal Return or a PC Mall
Combined Return.

 

“PC Mall Group” shall mean the PC Mall Consolidated Group, excluding eCOST.

 

“PC Mall Indemnitees” shall mean each member of the PC Mall Group, each of their
respective directors, officers, employees, agents, and shareholders.

 

“PC Mall Option” shall mean an option to acquire stock of PC Mall.

 

“PC Mall Optionee” shall mean a person who at the time of the exercise of a
Replacement Option (i) is employed by or otherwise providing services to a
member of the PC Mall Group, or (ii) is not employed by or otherwise providing
services to a member of either the PC Mall Group or eCOST but who previously was
employed by or otherwise provided services to a member of the PC Mall Group and
after the termination of such relationship did not become employed by or
otherwise provide services to eCOST.

 

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership or government, or any agency or
political subdivision thereof.

 

5



--------------------------------------------------------------------------------

“Post-Distribution Period” shall mean a taxable period beginning on or after the
Distribution Date.

 

“Proposed Acquisition Transaction” shall mean a transaction or series of
transactions (or any agreement, understanding or arrangement, within the meaning
of Section 355(e) of the Code and Treasury Regulation Section 1.355-7T, or any
other Treasury Regulations promulgated thereunder, to enter into a transaction
or series of transactions), whether such transaction is supported by eCOST
management or shareholders, is a hostile acquisition, or otherwise, as a result
of which eCOST would merge or consolidate with any other Person or any group of
related Persons would (directly or indirectly) acquire, or have the right to
acquire, from eCOST and/or one or more holders of outstanding shares of eCOST
Capital Stock, a number of shares of eCOST Capital Stock that would, when
combined with the number of shares of eCOST Capital Stock sold pursuant to the
Offering and any other changes in ownership of eCOST Capital Stock pertinent for
purposes of Section 355(e) of the Code, comprise forty percent (40%) or more of
(i) the value of all outstanding shares of stock of eCOST as of the date of such
transaction; or (ii) the total combined voting power of all outstanding shares
of voting stock of eCOST as of the date of such transaction, or, with respect to
either (i) or (ii), in the case of a series of transactions, the date of the
last transaction of such series. Notwithstanding the foregoing, a Proposed
Acquisition Transaction shall not include: (i) the adoption by eCOST of a
shareholder rights plan; or (ii) issuances of eCOST that satisfy Safe Harbor VI
(relating to acquisitions in connection with a person’s performance of services)
or Safe Harbor VII (relating to acquisitions by a retirement plan of an
employer) of Treasury Regulation Section 1.355-7T(d). This definition and the
application hereof are intended to monitor compliance with Section 355(e) of the
Code and shall be interpreted accordingly. Any clarification of, or change in,
the statute or Treasury Regulations promulgated under Section 355(e) of the Code
shall be incorporated in this definition and its interpretation.

 

“Refund” shall mean any refund of Taxes, including any reduction in Tax
liabilities by means of a credit, offset or otherwise.

 

“Replacement Option” means (i) an option to acquire stock of PC Mall or (ii) an
option to acquire stock of eCOST which option was issued pursuant to Article V
of the Employee Matters Agreement or in connection with the Distribution, or an
option that is issued in exchange for an option described in clause (i) or (ii)
of this definition.

 

“Restricted Period” shall mean the period beginning on the Distribution Date and
ending three years after the Distribution Date.

 

“Section 5.2(e) Acquisition Transaction” shall mean any transaction or series of
transactions, other than the Offering, that is not a Proposed Acquisition
Transaction but would be a Proposed Acquisition Transaction if the percentage
reflected in the definition of Proposed Acquisition Transaction were twenty-five
percent (25%) instead of forty percent (40%).

 

“Sole Responsibility Item” shall mean any Tax Item for which the Non-Filing
Party has the entire economic liability under this Agreement.

 

6



--------------------------------------------------------------------------------

“Spin-Off” shall mean the separation of eCOST from the PC Mall Consolidated
Group by means of the Distribution.

 

“Tax” or “Taxes” whether used in the form of a noun or adjective, shall mean
taxes on or measured by income, franchise, gross receipts, sales, use, excise,
payroll, personal property, real property, ad-valorem, value-added, leasing,
leasing use or other taxes, levies, imposts, duties, charges or withholdings of
any nature (including, without limitation, any liability under Treasury
Regulations Section 1.1502-6 or any comparable provision of foreign, state or
local law). Whenever the term “Tax” or “Taxes” is used (including, without
limitation, regarding any duty to reimburse another Party for indemnified taxes
or refunds or credits of taxes), it shall include penalties, fines, additions to
tax and interest thereon.

 

“Tax Control” shall mean the definition of “control” set forth in Section 368(c)
of the Code (or in any successor statute or provision), as such definition may
be amended from time to time.

 

“Tax Counsel” shall mean a U.S. tax counsel or accountant of recognized national
standing.

 

“Tax Attribute” shall have the meaning as defined in Section 2.4(b) of this
Agreement.

 

“Tax-Free Status” shall mean the qualification of the Contribution and the
Distribution, taken together, (a) as a reorganization described in Sections
355(a) and 368(a)(1)(D) of the Code; (b) as a transaction in which the stock
distributed thereby is “qualified property” for purposes of Sections 355(d),
355(e) and 361(c) of the Code; and (c) as a transaction in which PC Mall, eCOST
and the shareholders of PC Mall recognize no income or gain for U.S. federal
income tax purposes pursuant to Sections 355, 361 and 1032 of the Code, other
than, in the case of PC Mall and eCOST, intercompany items or excess loss
accounts taken into account pursuant to the Treasury Regulations promulgated
pursuant to Section 1502 of the Code.

 

“Tax Item” shall mean any item of income, capital gain, net operating loss,
capital loss, deduction, credit or other Tax attribute relevant to the
calculation of a Tax liability.

 

“Tax Opinion” shall mean the opinion letter to be issued by Morrison & Foerster
LLP, addressing the U.S. federal Income Tax consequences of the Contribution and
the Distribution under Sections 368(a)(1)(D) and 355 of the Code.

 

“Tax-Related Losses” shall mean (i) all federal, state and local Taxes imposed
pursuant to any settlement, Final Determination, judgment or otherwise; (ii) all
accounting, legal and other professional fees, and court costs incurred in
connection with such Taxes; and (iii) all costs, expenses and damages associated
with shareholder litigation or controversies and any amount paid by PC Mall (or
any Affiliate of PC Mall) or eCOST (or any Affiliate of eCOST) in respect of the
liability of shareholders, whether paid to the shareholders or to the IRS or any
other Governmental Authority, in each case, resulting from failure of the
Contribution and the Distribution to have Tax-Free Status.

 

7



--------------------------------------------------------------------------------

“Tax Returns” shall mean all reports or returns (including information returns)
required to be filed or that may be filed for any period with any Governmental
Authority (whether domestic or foreign) in connection with any Tax or Taxes
(whether domestic or foreign), and any amendments thereto.

 

SECTION 1.2. REFERENCES; INTERPRETATION.

 

References in this Agreement to any gender include references to all genders,
and references to the singular include references to the plural and vice versa.
The words “include,” “includes” and “including” when used in this Agreement
shall be deemed to be followed by the phrase “without limitation.” Unless the
context otherwise requires, references in this Agreement to Articles and
Sections shall be deemed references to Articles and Sections of this Agreement.
Unless the context otherwise requires, the words “hereof,” “hereby” and “herein”
and words of similar meaning when used in this Agreement refer to this Agreement
in its entirety and not to any particular Article, Section or provision of this
Agreement.

 

ARTICLE II

PREPARATION AND FILING OF TAX RETURNS;

ALLOCATION OF TAX LIABILITIES

 

SECTION 2.1. PC MALL CONSOLIDATED FEDERAL RETURNS.

 

(a) In General. For any PC Mall Consolidated Return Period, PC Mall shall have
sole and exclusive responsibility for the preparation and filing of all PC Mall
Consolidated Federal Returns with the IRS. To the extent provided by law, such
Tax Returns shall include the income, gains, losses, deductions and credits of
eCOST.

 

(b) Cooperation. eCOST shall furnish PC Mall, at least sixty (60) days before
the due date (including extensions) of any such PC Mall Consolidated Federal
Return, with the information relating to eCOST necessary to prepare and file
such Tax Return, prepared in accordance with this Agreement, in accordance with
instructions from PC Mall and in a manner consistent with prior Tax Returns;
eCOST shall also furnish PC Mall work papers and other such information and
documentation as is reasonably requested by PC Mall with respect to eCOST.

 

SECTION 2.2. PC MALL COMBINED RETURNS.

 

(a) In General. For any PC Mall Consolidated Return Period, PC Mall shall have
sole and exclusive responsibility for the preparation and filing of all PC Mall
Combined Returns.

 

(b) Cooperation. PC Mall will timely advise eCOST of the inclusion of eCOST in
any PC Mall Combined Returns and the jurisdictions in which such returns will be
filed. eCOST will evidence its agreement to be included in such return on the
appropriate form(s) and will take such other actions as may be appropriate, in
the opinion of PC Mall, to carry out the purposes and intent of this Section
2.2. eCOST shall furnish PC Mall, at least sixty (60) days before the due date
(including extensions) of any such PC Mall Combined Return, with the information
relating to eCOST necessary to prepare and file such Tax Return, prepared in
accordance with this Agreement, in accordance with instructions from PC Mall and
in a manner consistent with

 

8



--------------------------------------------------------------------------------

prior Tax Returns, if any. eCOST shall also furnish PC Mall work papers and
other such information and documentation as is reasonably requested by PC Mall
with respect to eCOST.

 

SECTION 2.3. PC MALL TAX LIABILITY.

 

(a) PC Mall Consolidated Federal Return Liability. Except to the extent
otherwise provided herein, for each PC Mall Consolidated Return Period, PC Mall
shall be liable for and indemnify eCOST against all Tax due in respect of the PC
Mall Consolidated Federal Return, subject to reimbursement from eCOST as
contemplated by Sections 2.5 and 2.6 of this Agreement.

 

(b) PC Mall Combined Return Liability. Except to the extent otherwise provided
herein, for each PC Mall Consolidated Return Period, PC Mall shall be liable for
and indemnify eCOST against all Tax due in respect of any PC Mall Combined
Return with respect to such period, subject to reimbursement from eCOST as
contemplated by Sections 2.5 and 2.6 of this Agreement.

 

SECTION 2.4. eCOST SEPARATE RETURN TAX AMOUNT

 

(a) In General. For any taxable period ending during the Effective Period of
this Agreement, the term “eCOST Separate Tax Return Amount” shall mean the
aggregate amount, whether negative or positive, of (i) the eCOST Separate
Federal Amount and (ii) the eCOST Separate Combined Amount, each as adjusted
pursuant to this Agreement.

 

(b) Computation of eCOST Separate Federal Amount. For each PC Mall Consolidated
Return Period that ends during the Effective Period of this Agreement, PC Mall
shall compute the eCOST Separate Federal Amount for the portion of such periods
in which eCOST is a member of the PC Mall Consolidated Group. “eCOST Separate
Federal Amount” means, with respect to each PC Mall Consolidated Return Period,
the federal Income Tax liability that would be payable by eCOST to the IRS (in
which case such amount will be positive), or the federal Income Tax Refund that
would be payable to eCOST (in which case such amount will be negative) if eCOST
had filed a separate federal Income Tax Return for the entire period that eCOST
is included in the PC Mall Consolidated Return. In the event that eCOST has a
net operating loss, tax credit or other favorable Tax attribute (a “Tax
Attribute”) for federal Tax purposes for a particular PC Mall Consolidated
Return Period that would eliminate the federal Tax liability of eCOST for such
taxable period but would not yield a federal Tax Refund for eCOST on a separate
federal Income Tax Return basis, the eCOST Separate Federal Amount shall be zero
for such taxable period, and such federal Tax Attribute shall be taken into
account, if at all, by eCOST in a subsequent PC Mall Consolidated Return Period
on such separate return basis, as herein provided. For the sake of clarity, it
is specifically intended that eCOST shall not be entitled to any recovery for
the use by the PC Mall Consolidated Group of an eCOST federal Tax Attribute by
reason of the fact that such federal Tax Attribute is not available to eCOST in
an eCOST federal Tax Return for any period beginning on or after the
Distribution Date. In computing the eCOST Separate Federal Amount, eCOST shall
follow the Tax elections and other Tax positions adopted or prescribed by PC
Mall.

 

9



--------------------------------------------------------------------------------

(c) Computation of eCOST Separate State, Local and Foreign Amount. For each PC
Mall Consolidated Return Period that ends on or after the first day of the
Effective Period of this Agreement, eCOST shall compute as to each jurisdiction
in which a PC Mall Combined Return is filed, the eCOST Separate Combined Amount
for the portion of such periods in which eCOST is a member of the PC Mall
Consolidated Group. “eCOST Separate Combined Amount” means, with respect to each
PC Mall Consolidated Return Period, as to each such jurisdiction in which a PC
Mall Combined Return is filed, the Tax liability that would be payable by eCOST
(in which case such amount will be positive), or the Tax Refund that would be
payable to eCOST (in which case such amount will be negative) if eCOST had filed
a separate Tax Return for the entire period that eCOST is included in the PC
Mall Consolidated Return, in such jurisdiction using eCOST’s separate
apportionment factors. In the event that eCOST would have a Tax Attribute for a
particular PC Mall Consolidated Return Period in such jurisdiction that would
eliminate the Tax liability of eCOST for such taxable period in such
jurisdiction but would not yield a Tax Refund for eCOST on a separate return
basis, the eCOST Separate State, Local and Foreign Amount shall be zero for such
taxable period, and Tax Attribute shall be taken into account, if at all, by
eCOST in a subsequent PC Mall Consolidated Return Period on such separate return
basis, as herein provided. For the sake of clarity, it is specifically intended
that eCOST shall not be entitled to any recovery for the use by the PC Mall
Consolidated Group of an eCOST Tax Attribute in such jurisdiction by reason of
the fact that such Tax Attribute in such jurisdiction is not available to eCOST
in an eCOST Tax Return for any period beginning on or after the Distribution
Date. In computing the eCOST Separate Combined Amount, eCOST shall follow the
Tax elections and other Tax positions adopted or prescribed by PC Mall.

 

SECTION 2.5. PAYMENT OF eCOST SEPARATE TAX RETURN AMOUNTS.

 

(a) Payment from eCOST to PC Mall. For any PC Mall Consolidated Return Period
covered by this Agreement, if the eCOST Separate Tax Return Amount with respect
to a Tax Return is a positive amount, eCOST shall pay such amount to PC Mall on
or before the due date (without extensions) of the relevant PC Mall Consolidated
Federal Return or PC Mall Combined Return for the appropriate PC Mall
Consolidated Return Period. Such payment shall be reduced by any relevant
estimated Tax payments made by eCOST for such taxable period pursuant to Section
2.5(c) of this Agreement. PC Mall may direct or allow the above payment to be
made after the prescribed date. If all relevant information necessary to
determine the amount of the payment is not available by the due date, the
payment shall be based on estimates, and adjustments shall be made when
sufficient information is available or as soon as practicable after the relevant
Tax Return is filed.

 

(b) Payment from PC Mall to eCOST. For any PC Mall Consolidated Return Period
covered by this Agreement, if the eCOST Separate Tax Return Amount with respect
to a Tax Return is a negative amount, PC Mall shall pay to eCOST the amount that
would have been allowed as a net Tax Refund to eCOST within ten days of the date
such Tax Return is filed. Such payment shall be increased by any estimated Tax
payments with respect to such Tax Return made by eCOST for such taxable period
pursuant to Section 2.5(c) of this Agreement. If all relevant information
necessary to determine the amount of the payment is not available by the due
date of such payment, such payment shall be based on estimates, and adjustments
shall be made when sufficient information is available.

 

10



--------------------------------------------------------------------------------

(c) Federal Estimated Tax Payments. For any PC Mall Consolidated Return Period
covered by this Agreement for periods prior to the Distribution, in accordance
with Section 6655(c) of the Code, eCOST shall pay to PC Mall quarterly
installments of federal estimated Tax promptly, but not later than, the date
immediately preceding each due date of the applicable estimated Tax payment with
respect to a taxable period for which a PC Mall Consolidated Return or a PC Mall
Combined Return will be filed. The amount of such payments for the first,
second, third and fourth installments shall cumulatively equal twenty-five
percent (25%), fifty percent (50%), seventy-five percent (75%) and one hundred
percent (100%), respectively, of the estimated full-year eCOST Separate Tax
Return Amount (including minimum tax and environmental tax).

 

(d) Combined Return Estimated Payments. eCOST shall pay to PC Mall payments of
estimated Tax with respect to any PC Mall Combined Return for a PC Mall
Consolidated Return Period for periods prior to the Distribution. PC Mall shall
advise eCOST of the due date of any such estimated Tax payment and the
applicable percentage of estimated Tax required to be paid. The payment due from
eCOST shall equal the relevant percentage of the estimated full-year eCOST
Separate tax Return Amount. Settlement for such payment shall be made on or
before the due date of the applicable estimated Tax payment. PC Mall may direct
or allow such payment to be made after the prescribed date.

 

SECTION 2.6. ADJUSTMENTS RESULTING IN UNDERPAYMENTS.

 

In the case of any adjustment pursuant to a Final Determination with respect to
any Tax Return, the Filing Party shall pay to the applicable Governmental
Authority when due any additional Tax due with respect to such Tax Return
required to be paid as a result of such adjustment pursuant to a Final
Determination. The Filing Party shall compute the amount attributable to eCOST
and its Affiliates in accordance with Article II of this Agreement and eCOST
shall pay to PC Mall any amount due PC Mall (or PC Mall shall pay eCOST any
amount due eCOST) under Section 2 within thirty (30) days from the later of (i)
the date the additional Tax was paid by the Filing Party or (ii) the date of
receipt of a written notice and demand from the Filing Party for payment of the
amount due, accompanied by evidence of payment and a statement detailing the
Taxes paid and describing in reasonable detail the particulars relating thereto.
Any payments required under this Section 2.6 shall include interest computed
pursuant to Section 3.5 of this Agreement based on the number of days from the
date the additional Tax was paid by the Filing Party to the date of the payment
under this Section 2.6.

 

SECTION 2.7. SEPARATE TAX RETURNS.

 

Except for PC Mall Federal Consolidated Federal Returns and PC Mall Combined
Returns, each Party shall be responsible for the preparation of any Tax Return
it is required to file. The Party required to file such Tax Return shall be
liable for any Tax due with respect to such Tax Return, shall be entitled to any
Refund of such Tax, and shall indemnify the other Party and its Indemnitees
against any liability for such Tax.

 

11



--------------------------------------------------------------------------------

SECTION 2.8. POST-DISTRIBUTION TAX RETURNS.

 

(a) PC Mall shall prepare and file or cause to be filed any Tax Return required
to be filed by any member of the PC Mall Group for any Post-Distribution Period.

 

(b) eCOST shall file or cause to be filed any Tax Return required to be filed by
eCOST for any Post-Distribution Period.

 

SECTION 2.9. MANNER OF PREPARATION.

 

(a) All Tax Returns filed on or after the Distribution Date shall be prepared on
a basis that is consistent with the Tax Opinion obtained from Morrison &
Foerster LLP in connection with the Distribution (in the absence of a
controlling change in law or circumstances). In the absence of a controlling
change in law or circumstances and unless deviation from past practice would
have no adverse effect on the other Party, all Tax Returns filed within three
years after the Distribution Date shall be prepared on a basis consistent with
the elections, accounting methods, conventions, assumptions and principles of
taxation used for the most recent taxable periods for which Tax Returns
involving similar Tax Items have been filed; provided, however, that a Party
preparing any Tax Return that does not conform to such past practices shall not
be liable for any additional Tax liability imposed on the other Party, in whole
or in part, as a result of such deviation from past practice if: (i) thirty (30)
days prior to the filing of such Tax Return, the Party preparing such Tax Return
notifies the other Party if such other Party may be adversely affected; and (ii)
the Party preparing such Tax Return establishes that conformity with past
practice involves a significant risk of the imposition of a penalty. Subject to
the provisions of this Agreement, all decisions relating to the preparation of
Tax Returns shall be made in the sole discretion of the Party responsible under
this Agreement for its preparation; provided, however, that if the other Party
is included in such Tax Return, it shall have the right to review and comment on
such Tax Return prior to the filing thereof.

 

(b) Unless otherwise required by any Governmental Authority, the Parties hereby
agree to file all Tax Returns, and to take all other actions, in a manner
consistent with the position that the Distribution Date is the last day on which
eCOST is included in the PC Mall Consolidated Group. For any period that
includes but does not end on the Distribution Date, to the extent permitted by
law or administrative practice, the taxable year of eCOST shall be treated as
ending on the Distribution Date.

 

ARTICLE III

PAYMENTS OF TAX

 

In the event that one Party (the “Owing Party”) is required to make a payment to
another Party (the “Owed Party”) pursuant this Agreement, then such payments
shall be made according to this Article III.

 

12



--------------------------------------------------------------------------------

SECTION 3.1. IN GENERAL.

 

All payments shall be made to the Owed Party or to the appropriate Governmental
Authority as specified by the Owed Party within the time prescribed for payment
in this Agreement, or if no period is prescribed, within twenty (20) days after
delivery of written notice of payment owing together with a computation of the
amounts due.

 

SECTION 3.2. TREATMENT OF PAYMENTS.

 

Unless otherwise required by any Final Determination, the Parties agree that any
payments made by one Party to another Party (other than payments of After Tax
Amounts pursuant to Section 3.4 of this Agreement and payments of interest
pursuant to Section 3.5 of this Agreement) pursuant to this Agreement shall be
treated for all Tax and financial accounting purposes, subject to applicable
law, as nontaxable payments (dividend distributions or capital contributions, as
the case may be) made immediately prior to the Distribution and, accordingly, as
not includible in the taxable income of the recipient or as deductible by the
payor.

 

SECTION 3.3. PROMPT PERFORMANCE.

 

All actions required to be taken by any Party under this Agreement shall be
performed within the time prescribed for performance in this Agreement, or if no
period is prescribed, such actions shall be performed as soon as practicable.

 

SECTION 3.4. AFTER TAX AMOUNTS.

 

If pursuant to a Final Determination it is determined that the receipt or
accrual of any payment made under this Agreement (other than payments of
interest pursuant to Section 3.5 of this Agreement) is subject to any Tax, the
Party making such payment shall be liable for: (1) the After Tax Amount with
respect to such payment; and (2) interest at the rate described in Section 3.5
of this Agreement on the amount of such After Tax Amount from the date such
After Tax Amount is due under this Agreement through the date of payment of such
After Tax Amount. A Party making a demand for a payment pursuant to this
Agreement and for a payment of an After Tax Amount with respect to such payment
shall separately specify and compute such After Tax Amount. However, a Party may
choose not to specify an After Tax Amount in a demand for payment pursuant to
this Agreement without thereby being deemed to have waived its right
subsequently to demand an After Tax Amount with respect to such payment.

 

SECTION 3.5. INTEREST.

 

Payments made pursuant to this Agreement that are not made within the period
prescribed in this Agreement (the “Payment Period”) shall bear interest for the
period from and including the date immediately following the last date of the
Payment Period through and including the date of payment at a per annum rate
equal to the applicable rate for large corporate underpayments set forth in
Section 6621(c) of the Code. Such interest will be payable at the same time as
the payment to which it relates and shall be calculated on the basis of a year
of 365 days and the actual number of days for which due.

 

13



--------------------------------------------------------------------------------

ARTICLE IV

INDEMNIFICATION

 

SECTION 4.1. eCOST INDEMNIFICATION.

 

eCOST shall indemnify, defend and hold harmless the PC Mall Indemnitees from and
against any and all Taxes for which eCOST is liable under this Agreement, and
loss, cost, damage, fine, penalty or expense, including reasonable attorneys’
fees and costs, attributable to or resulting from any breach by eCOST of this
Agreement or the failure of eCOST to make any payment required to be made under
this Agreement.

 

SECTION 4.2. PC MALL INDEMNIFICATION.

 

PC Mall shall indemnify, defend and hold harmless the eCOST Indemnitees from and
against any and all Taxes for which PC Mall is liable under this Agreement, and
loss, cost, damage, fine, penalty or expense, including reasonable attorneys’
fees and costs, attributable to or resulting from any breach by PC Mall of this
Agreement or the failure of PC Mall to make any payment required to be made
under this Agreement.

 

SECTION 4.3. PAYMENTS.

 

All indemnification payments under this Agreement shall be made by PC Mall
directly to eCOST and by eCOST directly to PC Mall; provided however, that if
the Parties mutually agree with respect to any such indemnification payment, any
Affiliate of PC Mall, on one hand, may make such indemnification payment to any
Affiliate of eCOST, on the other hand, and vice versa.

 

ARTICLE V

TAX-FREE STATUS

 

SECTION 5.1. TAX OPINION AND OFFICER’S CERTIFICATES.

 

(a) Each of PC Mall and eCOST hereby represents and agrees that (i) it will read
the Officer’s Certificates prior to the date submitted and (ii) subject to any
qualifications therein, all information contained in such Officer’s Certificates
that concerns or relates to such Party or any Affiliate of such Party will be
true, correct and complete.

 

(b) PC Mall and eCOST acknowledge that the Tax Opinion and the Officer’s
Certificates have not yet been obtained or submitted and may not be obtained or
submitted until after the Offering. PC Mall and eCOST shall use their
commercially reasonable efforts and shall cooperate in good faith to finalize
the Officer’s Certificates for the Distribution as soon as practicable hereafter
and to cause the same to be submitted to Morrison & Foerster LLP and shall take
other commercially reasonable actions as may be necessary or desirable to obtain
the Tax Opinion in order to confirm the Tax-Free Status.

 

SECTION 5.2. RESTRICTIONS ON eCOST.

 

(a) eCOST agrees that it will not take or fail to take, or permit any Affiliate
of eCOST to take or fail to take, any action where such action or failure to act
would be

 

14



--------------------------------------------------------------------------------

inconsistent with or cause to be untrue any material information, covenant or
representation that concerns or relates to eCOST or any Affiliate of eCOST in
any Officer’s Certificates or Tax Opinion. eCOST agrees that it will not take or
fail to take, or permit any Affiliate of eCOST to take or fail to take, any
action which prevents or could reasonably be expected to prevent (i) the
Tax-Free Status, or (ii) any transaction contemplated by the Distribution
Agreement which is intended by the Parties to be tax-free from so-qualifying,
including issuing any eCOST Capital Stock that would prevent that Distribution
from qualifying as a tax-free distribution under Section 355 of the Code.

 

(b) After the consummation of the Offering, eCOST agrees that it shall not take
nor permit any Affiliate of eCOST to take, any action that could reasonably be
expected to jeopardize PC Mall’s Tax Control of eCOST. Without limiting the
foregoing, eCOST agrees that, after the consummation of the Offering and on or
prior to the Distribution Date, eCOST shall not issue or grant, and shall not
permit any Affiliate of eCOST to issue or grant, directly or indirectly, any
eCOST Common Shares or any rights, warrants, options or other securities to
purchase or acquire (whether upon conversion, exchange or otherwise) any eCOST
Common Shares (whether or not then exercisable, convertible or exchangeable)
except for grants of stock options to employees or directors of eCOST that by
their terms cannot be exercised until after the earlier of (i) the Distribution
Date or (ii) eighteen (18) months following the date on which the Offering is
consummated.

 

(c) eCOST agrees that, from the Distribution Date until the first day after the
three-year anniversary of the Distribution Date, it will (i) maintain its status
as a company directly engaged in the Active Trade or Business and (ii) not
engage in any transaction that would result in it ceasing to be a company
directly engaged in the Active Trade or Business.

 

(d) eCOST agrees that, from the Distribution Date until the first day after the
three-year anniversary of the Distribution Date, it will not (i) enter into any
Proposed Acquisition Transaction, or, to the extent that eCOST has the right to
prohibit any Proposed Acquisition Transaction, permit any Proposed Acquisition
Transaction to occur; (ii) merge or consolidate with any other Person or
liquidate or partially liquidate; (iii) in a single transaction or series of
transactions, sell or transfer (other than sales or transfers of inventory in
the ordinary course of business) all or substantially all of the assets that are
transferred to eCOST pursuant to the Contribution or sell or transfer sixty
percent (60%) or more of the gross assets of the Active Trade or Business or
sixty percent (60%) or more of the consolidated gross assets of eCOST and its
Affiliates (such percentages to be measured based on fair market value as of the
Distribution Date); (iv) redeem or otherwise repurchase (directly or through an
Affiliate of eCOST) any stock of eCOST, or rights to acquire stock, except to
the extent such repurchases satisfy Section 4.05(1)(b) of Revenue Procedure
96-30, 1996-1 CB 696; or (v) take any action or actions (including any action or
actions that would be reasonably likely to be inconsistent with any
representation made by eCOST in the Officer’s Certificates or the Tax Opinion,
which in the aggregate (and taking into account any other transactions described
in this Section 5.2(d)) which would be reasonably likely to have the effect of
causing or permitting one or more persons (whether or not acting in concert) to
acquire directly or indirectly stock representing a Fifty-Percent or Greater
Interest in eCOST or otherwise jeopardizing the Tax-Free Status, unless prior to
taking any such action set forth in the foregoing clauses (i) through (v), eCOST
obtains, and

 

15



--------------------------------------------------------------------------------

provides to PC Mall, a ruling from the IRS or a written opinion from Tax Counsel
which opinion is reasonably acceptable to PC Mall that such transaction, and any
transaction or transactions related thereto, will not affect the qualification
of the Distribution under Section 355 or Section 368 of the Code and will not
cause Section 355(e) of the Code to apply to the transaction.

 

(e) If eCOST proposes to enter into any Section 5.2(e) Acquisition Transaction,
or to the extent eCOST has the right to prohibit any Section 5.2(e) Acquisition
Transaction, proposes to permit any Section 5.2(e) Acquisition Transaction to
occur, in each case, during the period from the Distribution Date until the
first day after the three-year anniversary of the Distribution Date, eCOST shall
provide to PC Mall, no later than ten (10) days following the signing of any
written agreement with respect to the Section 5.2(e) Acquisition Transaction,
with a written description of such transaction (including the type and amount of
eCOST Capital Stock to be issued in such transaction) and a certificate of the
Board of Directors of eCOST to the effect that the Section 5.2(e) Acquisition
Transaction is not a Proposed Acquisition Transaction or any other transaction
to which the requirements of Section 5.2(d) apply (a “Board Certificate”).

 

SECTION 5.3. RESTRICTIONS ON PC MALL.

 

PC Mall agrees that it will not take or fail to take, or permit any member of
the PC Mall Group to take or fail to take, any action where such action or
failure to act would be inconsistent with or cause to be untrue any material
information, covenant or representation in any Officer’s Certificates or Tax
Opinion. PC Mall agrees that it will not take or fail to take, or permit any
member of the PC Mall Group to take or fail to take, any action which prevents
or could reasonably be expected to prevent (i) the Tax-Free Status; or (ii) any
other transaction contemplated by the Distribution Agreement which is intended
by the Parties to be tax-free from so qualifying; provided however, that this
Section 5.3 shall not be construed as obligating PC Mall to consummate the
Distribution without the satisfaction or waiver of all conditions set forth in
Section 4.3 of the Distribution Agreement nor shall it be construed as
preventing PC Mall from terminating the Distribution Agreement pursuant to
Section 12.2 thereof.

 

SECTION 5.4. LIABILITY FOR TAX-RELATED LOSSES.

 

(a) Notwithstanding anything in this Agreement or the Distribution Agreement to
the contrary, subject to Section 5.4(c), eCOST shall be responsible for, and
shall indemnify and hold harmless PC Mall and its Affiliates and each of their
respective officers, directors and employees from and against one hundred
percent (100%) of any Tax-Related Losses that are attributable to or result from
any one or more of the following: (i) after the Distribution Date, the
acquisition (other than pursuant to the Contribution and the Distribution) of
all or a portion of eCOST’s stock and/or its assets by any means whatsoever by
any Person, (ii) after the Distribution Date, any negotiations, understandings,
agreements or arrangements by eCOST with respect to transactions or events
(including, without limitation, stock issuances, pursuant to the exercise of
stock options or otherwise, option grants, capital contributions or
acquisitions, or a series of such transactions or events) that cause the
Distribution to be treated as part of a plan pursuant to which one or more
Persons acquire directly or indirectly stock of eCOST representing a
Fifty-Percent or Greater Interest therein; (iii) after the Distribution Date,
any act or failure to act by eCOST or any Affiliate of eCOST described in
Section 5.2 (regardless of whether such act or

 

16



--------------------------------------------------------------------------------

failure to act is covered by a ruling or tax opinion described in Section
5.2(d), or a Board Certificate described in Section 5.2(e)); or (iv) any breach
by eCOST of its agreement and representation set forth in Section 5.1(a) after
the Distribution Date.

 

(b) Notwithstanding anything in this Agreement or the Distribution Agreement to
the contrary, subject to Section 5.4(c), PC Mall shall be responsible for, and
shall indemnify and hold harmless eCOST and its Affiliates and each of their
respective officers, directors and employees from and against one hundred
percent (100%) of any Tax-Related Losses that are attributable to or result from
any one or more of the following: (i) the acquisition (other than pursuant to
the Contribution and the Distribution) of all or a portion of PC Mall’s stock
and/or its assets by any means whatsoever by any Person other than an Affiliate
of PC Mall; (ii) any negotiations, understandings, agreements or arrangements by
PC Mall with respect to transactions or events (including, without limitation,
stock issuances, pursuant to the exercise of stock options or otherwise, option
grants, capital contributions or acquisitions, or a series of such transactions
or events) that cause the Distribution to be treated as part of a plan pursuant
to which one or more Persons acquire directly or indirectly stock of PC Mall
representing a Fifty-Percent or Greater Interest therein; (iii) any act or
failure to act by PC Mall or any Affiliate of PC Mall described in Section 5.3;
or (iv) any breach by PC Mall of its agreement and representation set forth in
Section 5.1(a).

 

(c) To the extent that any Tax-Related Loss is subject to indemnity under both
Sections 5.4(a) and (b) hereof, responsibility for such Tax-Related Loss shall
be shared by PC Mall and eCOST according to relative fault.

 

ARTICLE VI

TAX ATTRIBUTES

 

SECTION 6.1. APPORTIONMENT OF TAX ATTRIBUTES.

 

(a) If the PC Mall Consolidated Group has a Tax Attribute, the portion, if any,
of such Tax Attribute that shall be apportioned to eCOST and treated as a
carryover to the first Post-Distribution Period of eCOST shall be determined in
accordance with Treasury Regulation §§ 1.1502-21(b), 1.1502-22(b), 1.1502-79 and
1.1502-79A; provided, however, that the portion, if any, of any consolidated
unused Foreign Tax credit which shall be apportioned to eCOST or such member
shall be determined separately with respect to each of the items of income
listed in Section 904(d) of the Code.

 

(b) No consolidated U.S. federal income Tax Attribute of the PC Mall
Consolidated Group, other than those described in Section 6.1(a) hereof, and no
consolidated, combined or unitary state, local, or foreign income Tax Attribute
arising in respect of a PC Mall State, Local and Foreign Return, shall be
apportioned to eCOST, except as PC Mall (or such member of the PC Mall Group as
PC Mall shall designate) determines is otherwise required under the provisions
of applicable law.

 

(c) PC Mall shall determine the portion, if any, of any Tax Attribute which must
(absent a Final Determination to the contrary) be apportioned to eCOST in
accordance with this

 

17



--------------------------------------------------------------------------------

Section 6.1 and applicable law, and the amount of tax basis and earnings and
profits to be apportioned to eCOST in accordance with applicable law, and shall
provide written notice of the calculation thereof to eCOST as soon as
practicable after the information necessary to make such calculation becomes
available to PC Mall.

 

(d) eCOST shall prepare, or cause to be prepared, and file, or cause to be
filed, all Income Tax Returns for which it is responsible under this Agreement,
so as to take into account, to the extent permitted by applicable law, any Tax
Attribute (and the amount of tax basis and earnings and profits) apportioned to
eCOST as calculated pursuant to Section 6.1(c) hereof. Until such time as any
such Tax Attribute has been utilized by eCOST (or would have been so utilized
had eCOST complied with the requirements of the previous sentence), eCOST shall,
in connection with each Income Tax Return filed by it, provide PC Mall with a
statement, signed by eCOST’s chief financial officer and certified by eCOST’s
independent accounting firm, setting forth in reasonable detail a calculation of
the extent to which any such Tax Attribute was utilized on such Income Tax
Return (or would have been so utilized had eCOST complied with the requirements
of the previous sentence).

 

(e) Notwithstanding any other provision of this Agreement, eCOST hereby
expressly agrees to elect (under Section 172(b)(3) of the Code and, to the
extent feasible, any similar provision of any state, local or Foreign Tax law)
to relinquish any right to carry back net operating losses for any tax year with
respect to which such net operating loss could otherwise be carried back into a
Consolidated Return or a Combined Return (in which event no payment shall be due
from PC Mall to eCOST in respect of such net operating loss).

 

(f) PC Mall shall be entitled to all Refunds (and any interest thereon received
from the applicable Governmental Authority) in respect of Income Taxes for all
PC Mall Consolidated Return Periods. Except to the extent provided in Section
6.1(e), eCOST shall be entitled to all Refunds (and any interest thereon
received from the applicable Governmental Authority) in respect of Income Taxes
paid by eCOST for all Post-Distribution Periods. A Party receiving a Refund to
which another Party is entitled pursuant to this Section 6.1(f) shall pay the
amount to which such other Party is entitled within ten (10) days after such
Refund is Actually Realized. PC Mall shall be permitted to file, and eCOST shall
fully cooperate with PC Mall in connection with, any claim for Refund in respect
of an Income Tax for which any member of the PC Mall Group is responsible
pursuant to Section 2 hereof. Any costs and expenses, if any, incurred in
connection with obtaining a Refund shall be borne by the Party that is entitled
to such Refund under this Section 6.1(f).

 

ARTICLE VII

COMPENSATORY STOCK OPTIONS

 

SECTION 7.1. DEDUCTIONS.

 

(a) All compensation deductions attributable to the amounts included in the
gross income of a PC Mall Optionee whether such amounts of gross income are
attributable to the exercise of a PC Mall Option or an eCOST Option shall be
allocated to and claimed by the PC Mall Group and eCOST shall not report such
deductions on its Income Tax Returns.

 

18



--------------------------------------------------------------------------------

(b) All compensation deductions attributable to the amounts included in the
gross income of an eCOST Optionee as a result of the exercise of an eCOST Option
or a PC Mall Option after the Distribution Date shall be allocated to and
claimed by eCOST and the PC Mall Group shall not report such deductions on its
Income Tax Returns.

 

SECTION 7.2. WITHHOLDING AND INFORMATION REPORTING.

 

(a) PC Mall shall be responsible for any payroll Taxes, withholding Taxes and
information reporting arising out of the exercise of a PC Mall Option or an
eCOST Option by a PC Mall Optionee, and eCOST shall be responsible for any
payroll Taxes, withholding Taxes and information reporting arising out of the
exercise of a PC Mall Option or an eCOST Option by an eCOST Optionee.

 

(b) With respect to any eCOST Option held by a PC Mall Optionee, and with
respect to any PC Mall Option held by an eCOST Optionee, (each, a “Crossover
Option”) such entity as mutually designated by PC Mall and eCOST shall act as
the recordkeeper for the Crossover Options. If the exercise of Crossover Options
is made pursuant to a broker-assisted cashless exercise through the recordkeeper
in accordance with the regulations of the Federal Reserve Board, then
immediately after such exercise, the recordkeeper shall sell the number of
shares necessary to remit the following payments (which may be all the shares):
(i) to the issuer of the option, the exercise price; and (ii) to the employer of
the option holder, the employee’s share of income and payroll taxes. The
recordkeeper shall thereafter remit to the option holder (i) the balance of the
proceeds from the sale of all shares or (ii) the remaining whole shares and cash
for any fractional shares, as applicable.

 

SECTION 7.3. COOPERATION.

 

PC Mall and eCOST agree to act (or to take such action) with respect to such Tax
deductions, and with respect to fulfilling the payroll Tax, withholding Tax and
information reporting obligations, consistent with Sections 7.1 and 7.2 above,
as are reasonably necessary or appropriate to achieve, maintain and/or preserve
such tax results.

 

19



--------------------------------------------------------------------------------

ARTICLE VIII

TAX AUDITS, TRANSACTIONS AND OTHER MATTERS

 

SECTION 8.1. TAX AUDITS AND CONTROVERSIES.

 

(a) In General. Except as otherwise provided in this Agreement, the Party
responsible for filing a Tax Return pursuant to Section 2 of this Agreement (the
“Filing Party”) shall have the exclusive right, in its sole discretion, to
control, contest, and represent the interests of the PC Mall Group and eCOST in
any Audit relating to such Tax Return and to resolve, settle or agree to any
deficiency, claim or Adjustment proposed, asserted or assessed in connection
with or as a result of any such Audit. The Filing Party’s rights shall extend to
any matter pertaining to the management and control of an Audit, including
execution of waivers, choice of forum, scheduling of conferences and the
resolution of any Tax Item. Any costs incurred in handling, settling, or
contesting an Audit shall be borne by the Filing Party.

 

(b) Participation of Non-Filing Party. Except as otherwise provided in this
Agreement, the Non-Filing Party shall have the right to assume control over
decisions to resolve, settle or otherwise agree to any deficiency, claim or
Adjustment with respect to any Sole Responsibility Item for which the Non-Filing
Party’s responsibility under this Agreement could exceed ten thousand dollars
($10,000); provided, that the Non-Filing Party acknowledges in writing that it
has sole liability, as between the Filing Party and the Non-Filing Party, for
such deficiency, claim or Adjustment. The Filing Party shall not settle any
Audit they control concerning a Tax Item on a basis that would materially
adversely affect the Non-Filing Party without obtaining such Non-Filing Party’s
consent, which consent shall not be unreasonably withheld if failure to consent
would adversely affect the Filing Party.

 

(c) Notice. Within ten (10) days after a Party receives a written notice from a
Governmental Authority of a proposed Adjustment to a Tax Item (irrespective of
whether such proposed Adjustment would reasonably be expected to give rise to an
indemnification obligation or other liability (including a liability for Tax)
under this Agreement), such Party shall notify the other Party of such proposed
Adjustment, and thereafter shall promptly forward to the other Party copies of
notices and communications with any Governmental Authority relating to such
proposed Adjustment; provided, however, that the failure to provide such notice
shall not release the indemnifying Party from any of its obligations under this
Agreement except to the extent that such indemnifying Party is materially
prejudiced by such failure.

 

SECTION 8.2. ASSISTANCE AND COOPERATION; RELIANCE.

 

(a) After the Offering, the Parties shall cooperate (and cause their respective
Affiliates to cooperate) with each other and with each other’s agents, including
accounting firms and legal counsel, in connection with Tax matters relating to
the Parties and their Affiliates including: (i) preparation and filing of Tax
Returns, (ii) determining the liability for and amount of any Taxes due
(including estimated Taxes) or the right to and amount of any refund of Taxes;
(iii) examinations of Tax Returns; and (iv) any administrative or judicial
proceeding in respect of Taxes assessed or proposed to be assessed. Such
cooperation shall include making all information and documents in their
possession relating to the other Party and its Affiliates reasonably available
to such other Party as provided in Section 8.3. Each of the Parties shall also

 

20



--------------------------------------------------------------------------------

make available to the other, as reasonably requested and available, personnel
(including officers, directors, employees and agents of the Parties or their
respective Affiliates) responsible for preparing, maintaining, and interpreting
information and documents relevant to Taxes, and personnel reasonably required
as witnesses or for purposes of providing information or documents in connection
with any administrative or judicial proceedings relating to Taxes.

 

(b) Any information or documents provided under this Section 8.2 shall be kept
confidential by the Party receiving the information or documents as provided in
Section 8.5, except as may otherwise be necessary in connection with the filing
of Tax Returns or in connection with any administrative or judicial proceedings
relating to Taxes. Notwithstanding any other provision of this Agreement or any
other agreement to the contrary, (i) neither PC Mall nor any Affiliate of PC
Mall shall be required to provide eCOST, any Affiliate of eCOST or any other
Person access to or copies of any information or procedures other than
information or procedures that relate solely to eCOST, an Affiliate of eCOST or
the business or assets of eCOST or any Affiliate of eCOST and (ii) in no event
shall PC Mall or any Affiliate of PC Mall be required to provide eCOST, any
Affiliate of eCOST or any other Person access to or copies of any information if
such action could reasonably be expected to result in the waiver of any
privilege. In addition, in the event that PC Mall determines that the provision
of any information to eCOST or any Affiliate of eCOST could be commercially
detrimental, violate any law or agreement or waive any privilege, the Parties
shall use commercially reasonable efforts to permit compliance with its
obligations under this Section 8.2 in a manner that avoids any such harm or
consequence.

 

(c) eCOST and PC Mall acknowledge that time is of the essence in relation to any
request for information, assistance or cooperation made by PC Mall or eCOST
pursuant to Section 8.2(a) or (b), or this Section 8.2(c). eCOST and PC Mall
acknowledge that failure to conform to the deadlines set forth herein or
reasonable deadlines otherwise set by PC Mall or eCOST could cause irreparable
harm.

 

(d) Each Party shall provide to the other Party information and documents
relating to its respective Affiliates required by the other Party to prepare Tax
Returns. Any information or documents the Filing Party requires to prepare such
Tax Returns shall be provided in such time and form as is reasonably required
and necessary for the Filing Party to file such Tax Returns on a timely basis.

 

(e) In the event that eCOST fails to provide any information requested by PC
Mall pursuant to this Section 8.2, within the deadlines as set forth herein (or
otherwise reasonably set by PC Mall and agreed to by eCOST, such agreement not
to be unreasonably withheld), PC Mall shall have the right to engage a
nationally recognized public accounting firm of its choice (the “Accountant”),
in its sole and absolute discretion, to gather such information directly from
eCOST or any Affiliate of eCOST. eCOST and its Affiliates agree, upon ten
business days’ notice by PC Mall, in the case of a failure by eCOST to provide
information pursuant to this Section 8.2, to permit any such Accountant full
access to all records or other information requested by such Accountant that are
in the possession of eCOST or any Affiliate of eCOST during reasonable business
hours. eCOST agrees to promptly pay PC Mall all reasonable costs and expenses
incurred by PC Mall in connection with the engagement of such Accountant.

 

21



--------------------------------------------------------------------------------

(f) If eCOST or any of its Affiliates supplies information to PC Mall or any of
its Affiliates in connection with a Tax liability and an officer of PC Mall or
any of its Affiliates signs a statement or other document under penalties of
perjury in reliance upon the accuracy of such information, then upon the written
request of PC Mall or such Affiliate of PC Mall identifying the information
being so relied upon, the chief financial officer of eCOST (or any officer of
eCOST as designated by the chief financial officer of eCOST) shall certify in
writing that to his or her knowledge (based upon consultation with appropriate
employees) the information so supplied is accurate and complete. eCOST agrees to
indemnify and hold harmless PC Mall, its Affiliates, and their directors,
officers and employees from and against any fine, penalty, or other cost or
expense of any kind attributable to eCOST or any of its Affiliates having
supplied, pursuant to this Section 8, PC Mall or any of its Affiliates with
inaccurate or incomplete information in connection with a Tax liability.

 

(g) If PC Mall or any of its Affiliates supplies information to eCOST or any of
its Affiliates in connection with a Tax liability and an officer of eCOST or any
of its Affiliates signs a statement or other document under penalties of perjury
in reliance upon the accuracy of such information, then upon the written request
of eCOST or such Affiliate of eCOST identifying the information being so relied
upon, the chief financial officer of PC Mall (or any officer of PC Mall as
designated by the chief financial officer of PC Mall) shall certify in writing
that to his or her knowledge (based upon consultation with appropriate
employees) the information so supplied is accurate and complete. PC Mall agrees
to indemnify and hold harmless eCOST, its Affiliates, and their directors,
officers and employees from and against any fine, penalty, or other cost or
expense of any kind attributable to PC Mall or any of its Affiliates having
supplied, pursuant to this Section 8, eCOST or any of its Affiliates with
inaccurate or incomplete information in connection with a Tax liability.

 

SECTION 8.3. RETENTION OF RECORDS; ACCESS.

 

Beginning on the Distribution Date, PC Mall and eCOST shall, and shall cause
each of their Affiliates to:

 

(a) retain adequate records, documents, accounting data and other information
(including computer data) necessary for the preparation and filing of all Tax
Returns required to be filed by PC Mall and its Affiliates and for any Audits
and litigation relating to such Tax Returns or to any Taxes payable by PC Mall
or its Affiliates; and

 

(b) give to the other Party reasonable access to such records, documents,
accounting data and other information (including computer data) and to its
personnel and premises for the purpose of the review or Audit of such reports or
returns to the extent relevant to an obligation or liability of a Party under
this Agreement and in accordance with the provisions of Article IX of the
Distribution Agreement.

 

(c) The obligations set forth in Sections 8.3(a) and 8.3(b) hereof shall
continue until the final conclusion of any Audit or litigation to which the
records and information relate or until expiration of all applicable statutes of
limitations, whichever is longer.

 

22



--------------------------------------------------------------------------------

SECTION 8.4. DISPUTE RESOLUTION.

 

Any dispute or claim arising out of, in connection with, or in relation to the
interpretation, performance, nonperformance, validity or breach of this
Agreement or otherwise arising out of, or in any way related to this Agreement,
shall be resolved in the manner set forth in Article X of the Distribution
Agreement.

 

SECTION 8.5. CONFIDENTIALITY; OWNERSHIP OF INFORMATION; PRIVILEGED INFORMATION.

 

The provisions of Article IX of the Distribution Agreement relating to
confidentiality of information, ownership of information, privileged information
and related matters shall apply with equal force to any records and information
prepared and/or shared by and between the Parties in carrying out the intent of
this Agreement.

 

ARTICLE IX

MISCELLANEOUS

 

SECTION 9.1. COMPLETE AGREEMENT; CONSTRUCTION.

 

This Agreement, the Distribution Agreement, including the exhibits and
schedules, shall constitute the entire agreement between the Parties with
respect to the subject matter hereof and thereof, and shall supersede all
previous negotiations, commitments and writings with respect to such subject
matter. In the event of any inconsistency between this Agreement and any
Schedule hereto, the Schedule shall prevail.

 

SECTION 9.2. COUNTERPARTS.

 

This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement, and shall become effective when one or
more such counterparts have been signed by each of the Parties and delivered to
the other Party.

 

SECTION 9.3. SURVIVAL OF AGREEMENTS.

 

Except as otherwise provided by this Agreement, all covenants and agreements of
the Parties contained in this Agreement shall survive the Distribution Date.

 

SECTION 9.4. EXPENSES.

 

Except as otherwise set forth in this Agreement, all costs and expenses in
connection with the preparation, execution, delivery and required implementation
of this Agreement shall be charged to and paid by the Parties in accordance with
Section 13.9 of the Distribution Agreement.

 

SECTION 9.5. NOTICES.

 

All notices and other communications hereunder shall be in writing and hand
delivered or mailed by registered or certified mail (return receipt requested)
or sent by any means of

 

23



--------------------------------------------------------------------------------

electronic message transmission with delivery confirmed (by voice or otherwise)
to the Parties at the following addresses (or at such other addresses for a
Party as shall be specified by like notice) and will be deemed given on the date
on which such notice is received:

 

  (i) if to PC Mall, to:

 

PC Mall, Inc.

2555 West 190th Street, Suite 201

Torrance, CA 90504

Telecopy: (310) 353-7435

Attn: Chief Financial Officer

 

With a copy to:

 

PC Mall, Inc.

2555 West 190th Street, Suite 201

Torrance, CA 90504

Telecopy: (310) 630-3992

Attn: General Counsel

 

  (ii) if to eCOST, to:

 

eCOST.com, Inc.

2555 West 190th Street, Suite 106

Torrance, CA 90504

Telecopy: (310) 630-3578

Attn: Chief Executive Officer

 

SECTION 9.6. WAIVERS.

 

The failure of any Party to require strict performance by any other Party of any
provision in this Agreement will not waive or diminish that Party’s right to
demand strict performance thereafter of that or any other provision hereof.

 

SECTION 9.7. AMENDMENTS.

 

Subject to the terms of Section 9.9 hereof, this Agreement may not be modified
or amended except by an agreement in writing signed by each of the Parties
hereto.

 

SECTION 9.8. ASSIGNMENT.

 

This Agreement shall not be assignable, in whole or in part, directly or
indirectly, by any Party hereto without the prior written consent of the other
Party hereto, and any attempt to assign any rights or obligations arising under
this Agreement without such consent shall be void.

 

24



--------------------------------------------------------------------------------

SECTION 9.9. SUCCESSORS AND ASSIGNS.

 

The provisions to this Agreement shall be binding upon, inure to the benefit of
and be enforceable by the Parties and their respective successors and permitted
assigns.

 

SECTION 9.10. TERMINATION.

 

This Agreement may be terminated at any time prior to the Effective Date by and
in the sole discretion of PC Mall as provided in Section 12.2 of the
Distribution Agreement. In the event of such termination, neither Party shall
have any liability of any kind to the Party or any other person. After the
Distribution, this Agreement may not be terminated except by an agreement in
writing signed by each of the Parties hereto.

 

SECTION 9.11. AFFILIATES.

 

Each of the Parties hereto shall cause to be performed, and hereby guarantees
the performance of, all actions, agreements and obligations set forth herein to
be performed by any Affiliates of such Party or by any entity that is
contemplated to be an Affiliate of such Party on and after the Distribution
Date. For the sake of clarity, eCOST and any of its Affiliates shall not be
deemed to be an Affiliate of PC Mall under this Section 9.11.

 

SECTION 9.12. THIRD PARTY BENEFICIARIES.

 

This Agreement is solely for the benefit of the Parties hereto and their
respective Affiliates and should not be deemed to confer upon third parties any
remedy, claim, liability, reimbursement, claim of action or other right in
excess of those existing without reference to this Agreement.

 

SECTION 9.13. TITLE AND HEADINGS.

 

Titles and headings to sections herein are inserted for the convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

 

SECTION 9.14. EXHIBITS AND SCHEDULES.

 

The Exhibits and Schedules shall be construed with and as an integral part of
this Agreement to the same extent as if the same had been set forth verbatim
herein.

 

SECTION 9.15. GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE
STATE OF CALIFORNIA.

 

SECTION 9.16. CONSENT TO JURISDICTION.

 

Without limiting the provisions of Section 8.4 hereof, each of the parties
irrevocably submits to the exclusive jurisdiction of (a) the Superior Court of
the State of California, Los

 

25



--------------------------------------------------------------------------------

Angeles County, and (b) the United States District Court for the Central
District of California, for the purposes of any suit, action or other proceeding
arising out of this Agreement or any transaction contemplated hereby. Each of
the parties agrees to commence any action, suit or proceeding relating hereto
either in the United States District Court for the Central District of
California or if such suit, action or other proceeding may not be brought in
such court for jurisdictional reasons, in the Superior Court of the State of
California, Los Angeles County. Each of the parties further agrees that service
of any process, summons, notice or document by U.S. registered mail to such
party’s respective address set forth above shall be effective service of process
for any action, suit or proceeding in California with respect to any matters to
which it has submitted to jurisdiction in this Section 9.16. Each of the parties
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in (i) Superior Court of the State of California, Los
Angeles County, or (ii) the United States District Court for the Central
District of California, and hereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum.

 

SECTION 9.17. SEVERABILITY.

 

In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
therein shall not in any way be affected or impaired thereby. The Parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions, the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

PC MALL, INC.,

a Delaware Corporation

By:   /s/    THEODORE R. SANDERS        

Name:

  Theodore R. Sanders

Title:

  Chief Financial Officer

eCOST.COM, INC.,

a Delaware Corporation

By:   /s/    ADAM SHAFFER        

Name:

  Adam Shaffer

Title:

  Chief Executive Officer

 

26